PORTER, J.
The cause was tried by the court without intervention of a jury. Judgment was rendered for the plaintiff. From the judgment, and from an order denying motion *89for new trial, defendant appealed. The evidence as to value of the services for printing the delinquent list, for which this action was brought, varied very materially. It was the province of the judge to determine the value; and it is we1! established that where there is a substantial conflict the judgment will not be reversed on the ground that the evidence does not warrant it. Passim.
Judgment and order denying motion for new trial affirmed.
Shields, C. J., and Baj nes, J., concur.